Title: From James Madison to Richard Söderström, 6 May 1802 (Abstract)
From: Madison, James
To: Söderström, Richard


6 May 1802, Department of State. “Messrs Warner and Leit of Saybrook have expressed an anxiety to this Department to know the fate of the representation which you were so good as to make some time ago to the Swedish Government, concerning their Brigantine Matilda, captured by the French near the Island of St Bartholonews [sic]. I ask the favor of you therefore to enable me to satisfy their enquiries.”
 

   
   RC (RS); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand, signed by JM. The case of the Matilda had not been resolved as late as 1807 (Jonathan Warner to JM, 27 Nov. 1807 [DNA: RG 59, NFC, vol. 1]).


